t c no united_states tax_court framatome connectors usa inc presently known as framatome connectors usa holding inc and subsidiaries and burndy corporation presently known as framatome connectors usa inc petitioners v commissioner of internal revenue respondent framatome connectors usa inc and subsidiaries n k a framatome connectors usa holding inc and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date controlled_foreign_corporation issue in burndy-us b-us a predecessor of framatome connectors usa inc one of the petitioners ps owned percent of the stock of burndy-japan b-j furukawa rlectric co f and sumitomo electrical indus ltd s each owned percent of the stock of b-j ps contend that b-us owned more than percent of the voting power of b-j stock and owned more than percent of the value of b-j stock and that as a result b-j was a controlled_foreign_corporation cfc in under both sec_957 and i r c -- - held b-j was not a cfc in because b-us did not own more than percent of the voting power of b-j stock or more than percent of the value of b-j stock constructive_dividend issue in b-us transferred to framatome connectors international fci its french parent assets worth more than the assets that b-us received from fci the parties dispute whether these transfers were constructive dividends_paid by b-us in which are subject_to_withholding tax under sec_1442 i r c held transfers by b-us to fci of assets worth more than the assets b-us received from fci were constructive dividends which were actually distributed for purposes of the u s -france tax_treaty convention with respect to taxes on income and property date u s -fr u s t and thus were subject_to_withholding tax under sec_1442 i r c mark a oates marc m levey erika schaefer schechter a duane webber william s garofalo kathryn d weston--overbey and thomas j kinzler for petitioners theodore j kletnick jill a frisch elizabeth flores steven d tillem murali balachandran and robert t bennett for respondent table of contents findings_of_fact eee ee lk wwe ee ee ee ee el co a petitioners their predecessors furukawa and sumitomo wee ee the framatome companie sec_5 burndy-us furukawa and sumitomo opinion a japanese ministry of international trade and industry burndy--japan formation oe ee ee agreements between burndy- us furukawa and sumitomo from to basic agreement burndy--japan’s presidents and board_of directors technical assistance agreement burndy--japan’s independence from burndy-us burndy-us’s purchase of percent of the stock of burndy-japan in withholding_tax issue purchase of trw daut reitz by burndy- us transfer of percent of burndy-japan stock to burndy-us in whether burndy-japan was a controlled forexgn corporation in voting power test and stock value test whether burndy-us owned more than percent of the total combined voting power of the stock of burndy--japan ee ee ee whether burndy-us owned more than percent of the value of burndy-japan stock whether petitioners are liable for withholding_tax contentions of the parties whether burndy-us transferred excess value to fci in the u s -france tax_treaty and protocol conclusion colvin judge respondent determined deficiencies in petitioners’ income and withholding taxes and a penalty as follows withholding income_tax sec_6662 tax_year deficiency penalty deficiency dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure ' unless otherwise specified section references are to the internal_revenue_code in effect in the years in issue and rule references are to the tax_court rules_of_practice and procedure after concessions we must decide whether burndy-japan ltd burndy-japan was a controlled_foreign_corporation cfc of burndy corp burndy-us ’ in we hold that it was not because burndy-us did not own more than percent of the voting power of burndy-japan stock or more than percent of the value of burndy-japan stock in whether transfers from burndy-us and framatome connectors usa inc framatome us now known as framatome connectors usa holding inc to framatome connectors international fci their parent_corporation of assets worth more than the assets that burndy-us received from fci were constructive dividends subject_to_withholding tax under sec_1442 we hold that they were to the extent described below ' references to burndy corp burndy-us include its successors in interest such as framatome connectors usa inc and framatome connectors usa holding inc _- _- findings_of_fact some of the facts have been stipulated and are so found a petitioners their predecessors furukawa and sumitomo the framatome companies petitioner framatome us is a new york corporation the principal_place_of_business of which was in connecticut when the petitions were filed framatome s a a french company owned percent of fci another french company which owned percent of framatome us during the years in issue framatome s a designed sold built and serviced nuclear power units framatome s a decided to diversify around framatome s a formed fci to acquire and hold businesses which manufactured electrical and electronic connectors electric utility companies use electrical connectors to connect cables or wires manufacturers use electronic connectors in machines appliances computers and electronic products fci formed framatome us in to acquire all of the outstanding shares of burndy-us described next and its subsidiaries which manufactured electrical and electronic connectors burndy-us burndy-us was a predecessor_corporation of framatome us and framatome connectors usa holding inc burndy-us manufactured electrical and electronic connectors before -- - key burndy-us officers and employees included richard farley farley president of burndy-us in and board member until ernest fanwick fanwick general counsel of burndy-us in and later vice president general counsel and secretary of burndy-us until michael cantor cantor a general consultant for burndy-us in japan from to and theodore york york a burndy-us employee from to the general manager of one of burndy-us’s domestic electrical businesses in later manager of several burndy-us overseas subsidiaries and a director of burndy-japan described below at page burndy-us owned all of the stock of the following european subsidiaries before framatome connectors belgium n v fc- belgium framatome connectors schweiz a g fc-switzerland framatome connectors espana fc-spain framatome connectors italia fc-italy framatome connectors deutschland gmbh fc- germany framatome connectors u k ltd fc-united kingdom framatome connectors nederland b v fc-netherlands and framatome connectors sweden a b fc-sweden in the late 1980s fci acquired several connector companies in addition to burndy-us burndy-us and framatome us merged in after being acquired by fci burndy-us and other fci framatome us changed its name to framatome connectors usa holding inc on date burndy-us changed its name to framatome us on date - subsidiaries continued to manufacture electrical and electronic connectors burndy-us’s sales were dollar_figure to dollar_figure million per year in the years in issue furukawa and sumitomo during the years in issue sumitomo electric industries ltd sumitomo and furukawa electric co ltd furukawa manufactured electrical wires cables and connectors for japanese electric utility companies they competed against each other they were among the largest cable manufacturers in japan sumitomo had annual sales of dollar_figure to dollar_figure billion in the years in issue furukawa’s sales were slightly less b japanese ministry of international trade and industry japan restricted the entry of foreign-controlled companies into japan after world war ii the foreign investment law law no of and the foreign exchange control law law no of ensured that japanese interests retained a majority interest in jointly owned companies the japanese government began to relax these restrictions in in foreign investors could own percent of japanese companies in most industries and percent in many industries by foreign investors could own percent of japanese companies in most industries the japanese ministry of international trade and industry miti had responsibility for controlling foreign --- - investment in japan the japanese government prohibited direct foreign investment unless approved by miti cc burndy-japan formation burndy-us wanted to enter the japanese market in the early 1960s to do so burndy-us believed that it needed a distribution system in japan that was owned and operated by a japanese company furukawa and sumitomo had sales organizations and distribution systems for their products throughout japan on date burndy-us furukawa and sumitomo agreed to form burndy-japan to manufacture and sell burndy-us products in japan burndy-uss furukawa and sumitomo each became the owner of big_number shares of common_stock e a one-third interest in burndy--japan the burndy-japan articles of incorporation as amended provide a burndy-japan shall have not more than directors and not more than auditors b the board_of directors shall elect one president and may elect one chairman and some an unspecified number of executive directors c the chairman shall preside over meetings of the board_of directors d the president shall act for the chairman if there is no chairman or the chairman is unable to act e the president shall preside over general meetings of shareholders and f each shareholder shall have one vote per share --- - the articles of incorporation also provide that a majority of the votes of the shareholders is reguired to adopt resolutions except for the following which require approval by shareholders who have shares representing more than percent of the issued shares a amendment of the articles of incorporation b election of directors and auditors c change in capital d assignment of the entire or essential part of the business of the company e entrusting a third party with management f disposition of profits g acquisition or disposition of shares of other companies and h conclusion or alteration of license agreements the articles of incorporation authorized one class of stock consisting of big_number shares of common_stock with a par_value of per share agreements between burndy-us furukawa and sumitomo from to on date burndy-us furukawa and sumitomo agreed to jointly manufacture and sell in japan electronic connectors and related installation tools basic agreement the burndy-japan shareholders also agreed to a supplemental memorandum supplemental memorandum and a technical assistance agreement technical assistance agreement from to furukawa and sumitomo continued to manufacture and sell connectors which burndy-us believed violated the basic agreement burndy-us also disagreed with several aspects of burndy-japan’s operations burndy-us - furukawa and sumitomo negotiated to try to eliminate these problems they signed a memorandum of agreement and confidential memorandum of understanding in to amend the basic agreement the burndy-japan shareholders signed a memorandum of understanding on date which provided among other things that burndy-us was to have complete management control of burndy--japan except that the following actions required the approval of all burndy-japan shareholders change_of capital license agreements with third parties purchase or sale of shares in burndy-japan or other companies and payment of dividends burndy-japan paid burndy-us a management service fee based on gross_sales basic agreement furukawa and sumitomo continued to manufacture connectors after burndy-japan was formed farley believed furukawa and sumitomo gave higher priority to selling their own connectors than burndy-japan’s connectors the burndy-japan shareholders signed an agreement on date to address these and other problems on date the burndy-japan shareholders signed another agreement basic agreement which provided the following a furukawa and sumitomo shall each transfer big_number shares of burndy-japan stock to burndy-us in exchange for big_number per share after which burndy-us will own percent and furukawa and sumitomo each will own percent of the outstanding shares of burndy--japan b burndy-japan shares shall not be transferred without unanimous prior written consent of the shareholders c burndy-japan’s board_of directors shall consist of as many members as may be mutually agreed by the shareholders each shareholder may vote its own stock to elect board members d burndy-us shall nominate and the board shall elect the president of burndy-japan the president is burndy-japan’s representative director under the japanese commercial code with powers as provided by the board_of directors the president may appoint officers and managers e the chairman presiding at board meetings shall have a second vote if there is no majority however the chairman may cast that vote only after careful and fair consideration of all aspects of the issue at hand and the issue at hand shall be further discussed in an effort to reach an amicable solution if there is no majority vote at the shareholders meeting f burndy-japan may not take the following actions unless it receives the unanimous consent of the shareholders refers to japanese yen -- change authorized or issued capital change or conclude any license agreements acquire an interest in or sell shares in other companies pay dividends transfer all ora major part of the business and entrust management to a third party the six veto powers g the parties shall fully discuss any other important actions in burndy-japan for an amicable solution h furukawa and sumitomo shall continue to sell and promote burndy--japan products aggressively burndy-us shall inform furukawa and sumitomo about new products that burndy-us introduces i the agreement shall be construed under japanese law j disputes in connection with this agreement shall be settled by arbitration k the document is the entire agreement of the parties and supersedes all previous agreements in respect to the subject matter hereof burndy-us did not pay a control premium when it acquired shares of burndy-japan from furukawa and sumitomo in burndy--japan’s presidents and board_of directors kaiji kambe kambe began to work for burndy-japan in kambe was an employee of furukawa until he became an we discuss petitioners’ contention to the contrary below pp - employee of burndy-japan in and president of burndy-japan on date burndy-us was dissatisfied with him as president and wanted to replace him when kambe retired sumitomo recommended akimitsu hijikata hijikata to be president hijikata had previously worked for sumitomo burndy-us had no nominees hijikata succeeded kambe as president burndy-us became dissatisfied with hijikata as president in the late 1980s and early 1990s burndy-us wanted to remove him from office but could not without approval from furukawa and sumitomo technical assistance agreement burndy-us and burndy-japan signed technical assistance agreements in and which they negotiated at arm’s length and which specified how burndy-us would help burndy- japan produce and sell burndy-us products those agreements also stated the amount of royalties and management fees burndy--japan would pay to burndy-us and how burndy-japan would treat its and burndy-us’s patents burndy-japan paid royalties to burndy-us because burndy-us provided burndy-japan licenses to manufacture and sell products and technical assistance we discuss petitioners’ contention to the contrary below p after furukawa and sumitomo wanted to increase the amount of dividends they received from burndy-japan burndy-us furukawa and sumitomo agreed to do so in burndy-japan’s independence from burndy-us from to burndy-us tried unsuccessfully to direct burndy--japan away from the electrical connector business to the electronics business furukawa and sumitomo were more interested in the electrical than the electronics business in burndy-us wanted but could not get from burndy- japan a list of products manufactured or sold by burndy-japan and information about certain_sales by burndy-japan in burndy-us asked burndy-japan for information to help burndy-us better understand burndy-japan’s competitors markets customers and how japanese shareholders affected the way burndy-japan did business burndy-us did not know what new products burndy-japan had burndy-us tried unsuccessfully to get burndy-japan to increase exports and to provide engineering assistance to help burndy-us’s taiwan subsidiary burndy-japan did not give burndy-us copies of patent applications as required by the technical assistance agreement in effect at the time even though this information was important to burndy-us in burndy-japan negotiated an agreement with a third party and disposed of burndy-us’s interest in a proprietary product outside japan without burndy-us’s prior approval -- - burndy-us’s purchase of percent of the stock of burndy-japan in by burndy-us had become dissatisfied with the electrical part of burndy-japan's business burndy-us believed that furukawa and sumitomo placed more emphasis on their electrical businesses than on burndy-japan’s electronics business by burndy-us wanted to buy more shares of burndy-japan stock in date burndy-us hired kpmg peat marwick kpmg to appraise burndy-japan stock kpmg used many different methods which resulted in different estimates of the value of burndy- japan stock averaging big_number per share fci decided that it rather than burndy-us would buy percent of burndy-japan stock from furukawa and sumitomo and then sell it to burndy-us on date burndy-us furukawa and sumitomo signed an amended basic agreement amended basic agreement in which furukawa and sumitomo each agreed to sell to fci percent of the outstanding_stock in burndy-japan for big_number big_number per share x big_number shares per shareholder x shareholders fci agreed to transfer the big_number shares of burndy-japan to burndy-us by date immediately before the parties completed the amended basic agreement big_number shares of common_stock of burndy-japan had been issued burndy-us owned big_number shares and furukawa and sumitomo each owned big_number shares -- - the basic agreement superseded all previous agreements with respect to the subject matter in the agreement the following provisions replaced the veto provision in the basic agreement actions involving the change or conclusion of significant license agreements or the acquisition or sale of shares in other companies will not be taken until the matter has been discussed at a board_of directors meeting unless all of the directors agree otherwise in writing except for transfers pursuant to article of the basic agreement which allows burndy--japan shareholders to sell their shares under certain conditions the transfer of the whole or an essential part of the business of burndy-japan shall require a prior unanimous consent of all the parties hereto which own not less than of the issued shares provided that such transfers which concern the electrical division shall require the unanimous consent of all shareholders of burndy-japan under the basic agreement burndy-us could decide how many directors burndy-japan would have each party could nominate directors in proportion to their shareholdings and furukawa and sumitomo could each designate one director if each owned at least percent of the stock of burndy-japan as a result of the stock sale burndy-us owned percent of the stock of burndy-japan burndy-us removed hijikata as president in after burndy--us increased its stock ownership in burndy-japan to percent - burndy-us first claimed burndy-japan as a cfc on its return burndy-us and burndy-japan prepared consolidated financial statements beginning in date and thereafter d withholding_tax issue purchase of trw daut reitz by burndy-us in trw inc trw a large u s multinational company manufactured automotive components trw had a u s subsidiary two german affiliates and one austrian affiliate collectively trw daut reitz the u s subsidiary manufactured and sold automotive electronic connectors for the u s market the german and austrian affiliates did so for the german market trw sold trw daut reitz in to help finance its expansion into the air bag business fci paid trw dollar_figure for trw daut reitz trw owned patents and had two u s patent applications related to air bag connectors pending in fci wanted to buy the rights to those patents to prevent trw from competing with fci trw agreed to license the use of its patents trw also agreed not to compete in the air bag market one noncompetition agreement covered the united_states and rurope the second covered germany and the third covered austria -- - fci agreed to pay trw for the three noncompetition agreements as follows a united_states and europe us--europe s8 million b germany dollar_figure million and c austria dollar_figure million fci intended for burndy-us to manufacture air bag connectors for sale in the united_states and for fc-italy to manufacture them for sale in burope the german and austrian noncompetition agreements primarily benefited fc-germany the us-europe noncompetition agreement primarily benefited burndy-us and fc-italy fci bought the assets stock and covenants not to compete from trw daut reitz on date fci paid trw dollar_figure for the u_s_assets of trw daut reitz and the us- kurope noncompetition agreement fci transferred the u_s_assets of trw daut reitz and the us-europe noncompetition agreement to burndy-us on date in exchange for the assets and us-europe noncompetition agreement burndy-us agreed to transfer to fci property totaling dollar_figure consisting of the stock of fc-germany fc-united kingdom fc-netherlands and fc-sweden and cash burndy-us transferred the stock of fc-germany to fci in date and the stock of fc-united kingdom fc- one noncompetition agreement stated that the covenant applied to the united_states and europe the second noncompetition agreement stated that the covenant applied to germany the third noncompetition agreement stated that the covenant applied to austria - - netherlands and fc-sweden to fci in date burndy-us transferred the stock of fc-italy and fc-spain to fci in fc-italy was a subsidiary of burndy-us on date when burndy-us acquired the us-europe noncompetition agreement transfer of percent of burndy-japan stock to burndy- us in furukawa and sumitomo each transferred big_number shares percent of burndy-japan stock to fci in on date and date fci paid ffbig_number for big_number fci paid big_number to both furukawa and sumitomo for a total of big_number on date the yen lost value relative to french francs from date when cost ff to date when cost ff big_number cost ffbig_number on date fci could have paid ffbig_number ffbig_number less ffbig_number fewer french francs by delaying its yen purchase to date ffbig_number was the equivalent of dollar_figure based on the date exchange rate ff5 equaled dollar_figure published by the federal reserve bank of new york fci decided that burndy-us should pay fci for the exchange rate loss ’ ff refers to french francs the record does not state what fci did with the big_number difference between the big_number that fci bought and the big_number that fci paid to furukawa and sumitomo - - on date fci sold to burndy-us big_number shares of burndy-japan stock for ffbig_number fci required burndy-us to pay the difference of ffbig_number that resulted from the decreasing cost of yen in french francs burndy-us transferred to fci all of its interest in fc- belgium and fc-switzerland in and all of its interest in fc-spain and fc-italy in opinion a whether burndy--japan was a controlled_foreign_corporation in for the taxable_year respondent reclassified foreign tax_credits related to burndy-japan from the general limitation foreign_tax_credit_basket under sec_904 toa separate non-controlled corporation foreign_tax_credit_basket under sec_904 respondent reclassified the burndy- japan foreign tax_credits solely on the ground that burndy-japan was not a cfc within the meaning of sec_957 the effect of this reclassification was to reduce petitioners’ allowable foreign_tax_credit from burndy-japan for including carryovers from and from dollar_figure to dollar_figure voting power test and stock value test petitioners contend burndy-japan was a cfc in a foreign_corporation is a cfc if u s shareholders own more than see note below relating to why petitioners sought cfc status for burndy-japan - percent of the voting power of all classes of its stock the voting power test sec_957 or if u s shareholders own more than percent of the total value of its stock the stock value test sec_957 burndy-us owned percent of the stock of burndy-japan in for petitioners to prevail they must show that in either the voting power of burndy-japan stock held by burndy-us exceeded percent of the total combined voting power of burndy- japan stock or the value of burndy-japan stock held by burndy-us exceeded percent of the total value of burndy-japan stock petitioners contend that burndy-us met both tests we disagree for the following reasons sec_957 provides sec_957 general_rule ---for purposes of this subpart the term controlled_foreign_corporation means any foreign_corporation if more than percent of-- the total combined voting power of all classes of stock of such corporation entitled to vote or the total value of the stock of such corporation is owned within the meaning of sec_958 or is considered as owned by applying the rules of ownership of sec_958 by united_states_shareholders on any day during the taxable_year of such foreign_corporation -- - whether burndy-us owned more than percent of the total combined voting power of the stock of burndy- japan petitioners contend that burndy-us owned more than percent of the total combined voting power of burndy--japan because burndy-us owned percent of the stock of burndy-japan and according to petitioners had the following powers a burndy-us could select burndy-japan’s board_of directors and president and control the board’s tie-breaking vote b burndy- us could dissolve burndy-japan and c burndy-us had management control of burndy-japan petitioners point out that neither furukawa nor sumitomo exercised the veto powers created by the agreement and contend that burndy-us paid furukawa and sumitomo a control premium in when burndy-us obtained percent of the stock of burndy-japan a petitioners may not rely on the doctrine_of substance over form in burndy-us sumitomo and furukawa changed the structure of their ownership of burndy-japan so that burndy-us would own percent of the stock of burndy-japan and the two other japanese companies would each own percent it is clear that this change did not give burndy-us more than percent of the voting power of burndy-japan if voting power refers to the shareholders’ percentage of stock ownership nonetheless petitioners now contend that burndy-us owned more than percent of the voting power of burndy-japan - - petitioners rely on several cases in which the government successfully invoked the substance_over_form_doctrine 583_f2d_313 7th cir 64_tc_78 affd per curiam without published opinion 538_f2d_317 2d cir 59_tc_681 affd 490_f2d_898 2d cir and 58_tc_423 affd 489_f2d_197 2d cir in those cases the issue was whether a u s shareholder or shareholders owning percent or less specifically common_stock with percent of the voting power in koehring stock with percent of the voting power in estate of weiskopf and all of the common_stock which had percent of the voting power in kraus and garlock of the stock of a foreign_corporation had more than percent of the voting power of the corporation for purposes of sec_957 the theme running through these cases was the arrangement by the u s shareholders to have the foreign_corporation issue a new class of voting preferred_stock to foreign persons so as to avoid or terminate cfc status of the foreign_corporation the commissioner contended and the courts in those cases held that the foreign_corporation remained a cfc because in substance the u s shareholders retained control of the corporation notwithstanding the reduction of their nominal -- - percentage ownership of stock having percent or less of the voting power petitioners contend that those cases support their position that burndy had more than percent of the voting power and value of stock of burndy-japan we disagree the government prevailed in those cases by relying on sec_1_957-1 income_tax regs and by invoking the doctrine_of substance over form that doctrine generally allows the commissioner to recharacterize a transaction according to its substance but does not allow a taxpayer to disavow a transactional form of the taxpayer’s own choosing see 417_us_134 324_us_331 314_us_402 308_us_473 293_us_465 nestle holdings inc v commissioner 152_f3d_83 2d cir affg in part and revg in part on other issues and remanding tcmemo_1995_441 generally the commissioner not the taxpayer can assert the doctrine_of substance over form see higgins v smith supra 300_us_268 gregory v helvering supra pincite 293_us_289 284_f2d_322 2d cir affg 32_tc_1297 232_f2d_873 4th cir affg 24_tc_1000 111_tc_105 99_tc_561 as the u s court_of_appeals for the second circuit the court to which these cases are appealable stated it would be quite intolerable to pyramid the existing complexities of tax law by a rule that the tax shall be that resulting from the form of transaction taxpayers have chosen or from any other form they might have chosen whichever is less television indus inc v commissioner supra pincite petitioners made inconsistent claims concerning burndy- japan’s cfc status before burndy-us owned percent of the stock of burndy-japan but it did not treat burndy-japan as a cfc burndy-us first claimed burndy-japan as a cfc on its return petitioners changed their position even though burndy-us continued to own percent of the stock of burndy-japan from to and the operational relationship between burndy-us and burndy--japan did not change during those years the only change was the tax law see tax_reform_act_of_1986 tra publaw_99_514 100_stat_2269 ‘t petitioners’ new position in that burndy-japan was a cfc of burndy-us coincided with a change in the tax law effective for tax years beginning in see sec of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2532 petitioners do not explain why they began to contend burndy--japan was a cfc in however it is obvious that their purpose was to enable burndy-us to increase its foreign_tax_credit and pay less u s tax - - petitioners contend that they derived no u s tax_benefit by not treating burndy-japan as a cfc before however their representations regarding the pre-1987 years are incomplete and unconvincing they deny having subpart_f_income for the years through and they ask us to infer that they had little or no subpart_f_income from to they cite nothing in the record relating to through to support their contention and they made no reference to the years before the taxpayer bears the burden of proving that it lacks a tax_avoidance motive 473_f2d_254 2d cir we are not persuaded that petitioners derived no u s tax_benefit from not treating burndy-japan as a cfc before a taxpayer may be permitted to invoke the doctrine_of substance over form if the motive of the taxpayer is not primarily tax_avoidance hoffman motors corp v united_states supra pincite petitioners’ reversal of position regarding whether burndy-japan was a cfc was tax motivated petitioners may not invoke the doctrine_of substance over form here and we need not consider petitioners’ contention that burndy-us in substance controlled burndy-japan in deciding whether burndy-us owned more than percent of the voting power of burndy--japan see hoffman motors corp v united_states supra -- p7 - in any event for the purposes of completeness we consider petitioners’ contention on the merits we conclude that the outcome is the same because as discussed next burndy-japan was not a cfc of burndy-us in either form or substance b power of any burndy-japan shareholder to block various actions by burndy-japan the articles of incorporation require a vote of shareholders holding more than percent of the stock to amend the articles of incorporation elect directors and auditors change capital assign the entire or an essential part of the business of the company entrust a third party with management dispose_of profits acquire or dispose_of shares of other companies and make or alter license agreements under the basic agreement burndy-us furukawa and sumitomo each had the power to veto six important categories of decisions by burndy-japan changes in capital changes in license agreements acquisition or sale of shares in other companies payment of dividends transfer of a major part of the business and entrusting management to a third party the six veto powers and the 80-percent supermajority requirements permitted either furukawa or sumitomo to block a wide range of important actions by burndy-japan we believe the veto powers and supermajority requirements were among the factors that prevented burndy-us from controlling burndy-japan in - - this court and the u s court_of_appeals for the eleventh circuit made a similar finding in 165_f3d_822 11th cir affg 109_tc_133 one of the issues for decision in alumax was whether amax possessed at least percent of the voting power of the taxpayer as required to include the subsidiary on a consolidated_return sec_1504 ’ amax owned one class of stock and the japanese shareholders owned a different class of stock the four directors elected by amax had two votes each the two directors elected by the japanese shareholders had one vote each thus amax controlled percent of the directors’ votes the japanese shareholders could veto mergers purchase or sale of any asset worth at least percent of alumax’s net_worth partial or complete_liquidation or dissolution of alumax the expenditure of capital or disposition of assets worth more than dollar_figure million the election or dismissal of alumax’s chief_executive_officer and the making of loans to affiliated sec_1504 provides 80-percent voting and value test --the ownership of stock of any corporation meets the requirements of this paragraph if it-- a possesses at least percent of the total voting power of the stock of such corporation and b has a value equal to at least percent of the total value of the stock of such corporation - - corporations not in the ordinary course of business alumax inc v commissioner supra pincite alumax could not take any of these six actions without the approval of the majority of the directors elected by the holders of each class of stock ’ thus the japanese shareholders had a veto power over the six areas six veto powers because they owned a separate class of stock the six veto powers reduced amax’s voting power relative to the voting power of the japanese shareholders id pincite the court held in alumax that the veto powers caused amax to have less than percent of the voting power id pincite petitioners contend that the veto powers here were less important than those in alumax we disagree a comparison of the veto powers in the instant cases show that they are similar to those in alumax see pp petitioners point out that in 165_f3d_822 11th cir affg 109_tc_133 if a director elected by a japanese shareholder objected to a board action and the japanese corporation ratified that objection within days the board vote would be ineffective unless a panel of arbitrators ruled within days that the vote would not have a material and adverse effect on the japanese interests’ investment however petitioners did not discuss how that procedure compares to the arbitration provided by par j of the basic agreement see p further the u s court_of_appeals for the eleventh circuit said that on the six matters in which the directors voted by class moreover the amax--elected directors’ voting power effectively declined to id pincite as in the instant cases the court_of_appeals also said that veto provisions in alumax whether or not exercised generally discouraged directors from voting against the japanese interests id n here because of the six veto powers burndy-us did not own more than percent of the voting power of burndy--japan -- - petitioners contend that respondent’s reliance on alumax here is inconsistent with tech adv mem date the tam petitioners contend that the tam precludes respondent from relying on a case such as alumax which interprets the 80-percent test in sec_1504 to interpret the 50-percent test in sec_957 ’ we disagree the tam states that a taxpayer may not rely on cases interpreting sec_957 to interpret sec_1504 because the cases interpreting sec_957 which the taxpayer cited allowed the commissioner not the taxpayer to apply the substance_over_form_doctrine to prevent taxpayer abuse it is well established that the commissioner may rely on the substance_over_form_doctrine to a greater extent than taxpayers see norwest corp v commissioner t c pincite estate of durkin v commissioner t c pincite see also higgins v smith u s pincite founders gen corp v hoey u s pincite gregory v helvering u s pincite old mission portland cement co v helvering u s pincite television indus inc v commissioner f 2d pincite interlochen co v commissioner f 2d pincite here respondent not petitioners is citing a case interpreting sec_1504 thus respondent’s reliance on alumax here is consistent with the tam technical_advice memoranda may not be used or cited as precedent unless regulations so provide sec_6110 regulations do not so provide here --- - petitioners contend that the supermajority voting requirements in the articles of incorporation meant little because the laws of most u s states require that to change the number of authorized shares or to sell assets other than in the usual course of business an 80-percent majority of shareholders must approve petitioners also contend that the veto powers differ little from statutory restrictions on domestic corporate boards provided by the model business corporation act mbca we disagree petitioners cite no state laws or mbca provisions that give 25-percent shareholders the veto powers present in these cases the basic agreement which created the veto powers that were in effect in states that the agreement shall be construed under japanese law petitioners have not shown whether state law or mbca provisions are similar to japanese law petitioners point out that dividends were more important to furukawa and sumitomo than to burndy-us because burndy-us received royalties and management fees however the agreements between burndy--japan shareholders relating to management fees and royalties expired after years burndy-us had no guaranty that the management fees and royalties would continue thus its need for dividends could increase burndy-us’s receipt of royalties and management fees does not show that burndy-us controlled burndy--japan - - petitioners point out that no burndy-japan shareholder exercised any of the six veto powers and contend that this shows that burndy-us controlled burndy-japan we disagree it 1s more likely that furukawa and sumitomo never exercised the veto powers because the existence of those powers caused burndy-us to cooperate with furukawa and sumitomo we conclude that the 80-percent vote requirement in the articles of incorporation and the six veto powers in the basic agreement reduced burndy-us’s voting power so it did not have more than percent of the voting power of burndy-japan cc control of burndy--japan’s presidents and board_of directors petitioners contend that burndy-us controlled burndy-japan because it had and exercised the right to control choose and replace burndy-japan’s presidents and board_of directors from to petitioners also contend that burndy-us controlled the burndy-japan board_of directors because under the burndy- japan articles of incorporation and the basic agreement burndy-us had the right to name of the burndy-japan directors we disagree blection of members of board_of directors the basic agreement stated that the shareholders could nominate persons to serve as members of the burndy--japan board_of directors in proportion to the shareholder’s ownership interests the burndy-japan articles of incorporation required that to be - - elected a director must receive the vote of percent of the shareholders thus furukawa or sumitomo could block board membership for anyone burndy-us nominated to serve as a director the burndy-japan shareholders agreed in that burndy-us could nominate four directors and the president the president of a japanese corporation must be a director sh h_ the commercial code of japan law no march as amended at book ii chap sec reprinted from kitagawa doing business in japan app 5a thus burndy-us could not nominate a fifth member of the board_of directors to serve as president unless furukawa and sumitomo agreed breaking tie votes petitioners contend that burndy-us had the power to break a tie vote of the burndy-japan board_of directors because burndy-us could name the chairman or president who could cast a second vote to break a tie we disagree first burndy-us could not unilaterally choose burndy-japan’s president for reasons stated in the previous paragraph the articles of incorporation provide that the board_of directors could elect a chairman thus burndy-us could not unilaterally choose the chairman second the second vote to break a tie is invalid under japanese law for reasons discussed next hideki kanda kanda petitioners’ witness who is a professor of law at tokyo university cited an article horiguchi - -- in commentary on corporate law vol pincite to support petitioners’ contention that a director may cast more than one vote to break a tie however he also cited an article tatasuta corporate law kaishaho in which the author said that a director may not do so respondent’s expert in japanese law michael k young young cited two articles tanaka kaisha ho hyoron jo p and tanaka namaki shinpan kabushiki kaisha horitsu jitsumu handobukku p which conclude that a provision which allows a second or casting vote by a chairman or president acting for the chairman to break a tie is invalid and unenforceable under japanese law respondent’s witness yoshimasa furuta furuta who is licensed to practice law in japan reviewed kanda’s report furuta said that he agreed with young that a provision authorizing a director to vote a second time to break a tie is invalid furuta said that two standard textbooks on japanese corporation law kitazawa corporation law new ed pincite and tanaka corporation law rev ed state that a provision authorizing a director to vote a second time to break a tie is invalid and unenforceable furuta also said that ministry of justice publications state that a provision authorizing a second vote to break a tie is invalid and unenforceable -- - young also cited kamin an osaka district_court case filed on date in kamin the osaka district_court held that a director may not cast more than one vote on a board resolution young said that kamin was confirmed not further explained in the record by both the osaka legal affairs bureau hanrei jiho no date and the civil affairs bureau of the ministry of justice minji ko no date kanda said that kamin has no precedential value because japan is not a common_law country but he said that it may have persuasive value kanda said that the district_court in kamin applied the japanese commercial code provision literally but that the articles by horiguchi and tatasuta that he cited state that the literal approach fell out of favor furuta said that kamin was published which he said suggests it was an important decision he also said that there are no precedents contrary to kamin we find young’s and furuta’s position to be more convincing than kanda’s we conclude on this record that under japanese law the president of burndy-japan may not cast a tie-breaking vote if the president has already voted on the matter 1ii control of burndy-japan’s president and board_of directors by burndy-us petitioners contend that burndy-us controlled burndy-japan’s president and board_of directors and dominated burndy-japan we disagree - - burndy-us did not control burndy-japan’s presidents kambe and hijikata from to burndy-us disapproved of kambe and hijikata as presidents and yet did not remove either of them from office until in burndy-us removed hijikata after burndy-us had increased its stock ownership in burndy-japan from percent to percent this suggests that burndy--us lacked control before petitioners concede that burndy-us disapproved of hijikata as president but they contend that burndy-us did not disapprove of kambe farley described kambe as honest practical and protective of the interests of burndy-japan farley recalled two instances in which burndy-us deferred to kambe petitioners contend that farley’s testimony shows that burndy-us did not disapprove of kambe we disagree cantor credibly testified that farley was dissatisfied with kambe as president petitioners contend that burndy-us controlled the three burndy-us employees the president and the five burndy-japan employees who were members of the board we disagree burndy-us presumably controlled the three burndy-us employees who were directors however the record does not show that burndy-us controlled the five burndy-japan employees who were selected as directors by unanimous agreement of the shareholders petitioners contend furukawa and sumitomo agreed in to give burndy-us complete control_over burndy-japan we disagree -- - farley testified only that the japanese partners agreed to give burndy-us management control_over burndy-japan in ' york testified that burndy-us had no financial control_over burndy- japan cantor and farley testified that furukawa and sumitomo provided no input to burndy-japan’s day-to-day operations petitioners contend that this shows that burndy-us controlled burndy-japan we disagree it shows only that burndy-us provided day-to-day management york testified that furukawa and sumitomo were merely passive investors in burndy-japan and that burndy-us neither sought nor received any input from them petitioners contend that burndy-us completely dominated burndy-japan including its corporate direction and strategy product lines marketing manufacturing hiring and personnel policies and financial decisions we disagree because burndy-us tried unsuccessfully to force burndy-japan to drop the electrical connector business from to burndy-us tried unsuccessfully in to get from burndy-japan a list of products manufactured or sold by burndy-japan and information ' in a date letter to burndy-us which was part of the negotiations for the basic agreement furukawa and sumitomo said we have purposely refrained from using the wording ‘burndy corporation to have complete management control of burndy-japan’ thus that language was not included in the basic agreement - - about burndy-japan’s import sales burndy-us tried unsuccessfully to get burndy-japan to increase exports and to provide engineering assistance to burndy-us’s hong kong subsidiary in burndy-us tried unsuccessfully in and to get burndy-japan to give it copies of burndy--japan’s japanese patent applications even though failing to file those applications with the u s patent office within a year could result in the loss of u s patent rights and burndy--japan sold burndy-us’s interest in a proprietary product outside japan in without burndy-us’s approval we conclude that burndy-us did not control or have the right to control the president or board_of directors of burndy-japan before and that burndy- us did not otherwise dominate or control burndy-japan d ability to dissolve burndy-japan petitioners contend that burndy-us controlled burndy-japan because it had the power to force burndy-japan to dissolve we disagree petitioners cite no authority to support this contention under sections and of the japanese commercial code law no march as amended reprinted from appendix 5a of doing business in japan zentaro kitagawa matthew bender co a japanese corporation dissolves if a so provided by the terms of the articles of incorporation b it merges with another corporation c the corporation is bankrupt d a court orders dissolution or e the shareholders resolve -- -- to do so under the japanese commercial code any shareholder may ask a court to order dissolution if the shareholders deadlock burndy-us could cause a deadlock but that would not necessarily cause a dissolution because a japanese court could fashion an alternative remedy thus burndy-us lacked unilateral power to force burndy-japan to dissolve e financial_accounting and underwood’s testimony generally for financial_accounting purposes parent companies and subsidiaries in which the parent owns a controlling_interest may consolidate financial statements accounting research bulletin arb no consolidated financial statements date burndy-us and burndy-japan did not consolidate their financial statements before a parent usually owns a controlling_interest if the parent owns a majority voting interest arb par petitioners first treated burndy- japan as a cfc for income_tax purposes in following enactment of a tax law change relating to foreign tax_credits which made it advantageous to do so see tra sec_1222 a 100_stat_2556 burndy-us’s ownership_interest in burndy--japan did not change between and however in deciding whether burndy-us controlled burndy-japan in we do petitioners’ argument strains credulity because burndy- us did not want to dissolve burndy-japan york testified that dissolution of burndy-japan would be apocalyptic for burndy-us burndy-us never discussed dissolving burndy-japan with furukawa or sumitomo -- - not consider the fact that burndy-us and burndy-japan did not file consolidated financial statements because petitioners’ expert michael underwood underwood testified and respondent does not dispute that arb requires consolidation of a parent and a subsidiary only if the parent owns a majority of the voting shares of the subsidiary underwood also testified that based on furukawa’s and sumitomo’s veto powers it is reasonable to conclude that burndy- us had less control_over burndy-japan than an owner would have over a subsidiary if the owner owned a majority of voting shares of the subsidiary underwood’s testimony on this point supports the conclusion that burndy-us did not control burndy-japan for tax purposes before f possibility of undisclosed agreements petitioners contend that furukawa and sumitomo agreed to give control of burndy-japan to burndy-us in but did not want any documents reviewed by miti to so state because that would have caused miti to disapprove the transaction the documents in our record did not give burndy-us control_over burndy-japan the basic agreement stated that it was the entire agreement of the burndy-japan shareholders and that it superseded all previous agreements regarding matters in the basic agreement we conclude that furukawa and sumitomo did not agree to give burndy-us control_over burndy-japan in - al --- furukawa and sumitomo stated in a letter dated date that they did not want to have any confidential agreements that would harm their relations with the japanese government there is no evidence in the record that furukawa and sumitomo acted contrary to that stated intent we conclude that the burndy--japan shareholders did not have an undisclosed agreement giving burndy-us control_over burndy-japan in g whether burndy-us paid a control premium for burndy--japan stock it acguired in or petitioners contend that burndy-us paid a control premium when it acquired percent of the stock of burndy-japan in and did not pay a control premium when it acquired an additional percent of that stock in we disagree on both points first cantor stated in a memorandum to york in that he refused to pay a control premium when he negotiated the price of burndy-japan stock in cantor testified at trial that burndy-us paid a control premium in but he could not explain the conflict between his testimony and his memorandum second a burndy-us memo to farley states that burndy- us should be prepared to pay a 20-percent control premium for increasing its ownership of burndy-japan stock to more than the percent it then owned third fci said in its annual report to shareholders that it acguired control of burndy-japan in when burndy-us - -- acquired percent of the stock of burndy-japan bringing its total ownership to percent respondent’s expert keith reams reams concluded that burndy-us paid furukawa and sumitomo a control premium when it acquired an additional percent of the stock of burndy-japan in petitioners’ expert masami hashimoto hashimoto concluded that burndy-us did not reams’s analysis on this point was more convincing than hashimoto’s kpmg used various methods to appraise burndy-japan stock in resulting in different estimates of value reams considered all of kpmg’s estimates reams appraised independently from kpmg the shares that burndy- us bought in and concluded that a 30-percent control premium had been paid respondent’s expert mukesh bajaj bajaj said in his rebuttal to hashimoto’s report that most of the kpmg estimates of the value of burndy-japan stock in were less than the price burndy-us paid this suggests that burndy-us paid a premium petitioners contend that reams’s testimony is irrelevant because reams did not use the liquidation method that respondent asks us to apply in deciding whether burndy-us satisfies sec_957 we disagree reams’s testimony is relevant to whether burndy-us paid a control premium in or hashimoto did not appraise the shares that burndy-us bought in he selected of kpmg’ sec_34 estimates big_number per share - - that he said used the most appropriate methodology he inferred that burndy-us did not pay a control premium because the agreed price of big_number per share was less than the kpmg estimate that he chose as a basis for his inference hashimoto used furukawa’s and sumitomo’s offer to sell burndy-japan stock in for per share which was about percent higher than the sales_price of big_number per share burndy-us did not accept that offer we infer nothing from furukawa’s and sumitomo’s offer to sell because we do not know why furukawa and sumitomo asked for payment of big_number per share and because this unaccepted offer does not establish the fair_market_value of burndy-japan stock 12_bta_637 11_bta_1336 wallis tractor co v commissioner 3_bta_981 hashimoto opined that burndy-us paid a 12-percent control premium for burndy-japan stock in hashimoto said that burndy-us paid a premium in equal to the difference between the final sales_price and percent of furukawa’s and sumitomo’s initial offer hashimoto discounted the initial offer by percent to account for the fact that furukawa and sumitomo each reduced their shareholdings in burndy-japan from to percent - hashimoto said that burndy-us paid a control premium because burndy-us gained control_over burndy-japan in we disagree for reasons stated above pp hashimoto was inconsistent in his approach to and for he relied on furukawa’s and sumitomo’s proposal based on an analogous company method based on data for years for he chose a kpmg value based on an analogous company method using data for years finally hashimoto did not verify the accuracy of the data that furukawa and sumitomo used in their initial offer we conclude that burndy-us did not pay furukawa and sumitomo a control premium to acquire burndy-japan stock in but did in h conclusion relating to the voting power test petitioners point out that we and other courts have held that a 50-percent_shareholder has more than percent of the voting power of all of the stock if the taxpayer actually controls the corporation citing 583_f2d_313 7th cir 64_tc_78 59_tc_681 and 58_tc_423 petitioners cite these cases to support their contention that burndy-us owned more than percent of the voting power of burndy-japan we disagree these cases are distinguishable because here the - - veto powers supermajority requirements and the board_of director selection rules prevented burndy-us from controlling burndy--japan sec_1_957-1 income_tax regs provides that a taxpayer satisfies the 50-percent voting power test of sec_957 if the taxpayer meets one of three requirements all related to the power to control or to exercise the powers of the board_of directors sec_1_957-1 income_tax regs provides b percentage of total combined voting power owned by united_states_shareholders ---- meaning of combined voting power in determining for purposes of paragraph a of this section whether united_states_shareholders own the requisite percentage of total combined voting power of all classes of stock entitled to vote consideration will be given to all the facts and circumstances of each case in all cases however united_states_shareholders of a foreign_corporation will be deemed to own the requisite percentage of total combined voting power with respect to such corporation -- if they have the power to elect appoint or replace a majority of that body of persons exercising with respect to such corporation the powers ordinarily exercised by the board_of directors of a domestic_corporation if any person or persons elected or designated by such shareholders have the power where such shareholders have the power to elect exactly one-half of the members of such governing body of such foreign_corporation either to cast a vote deciding an evenly divided vote of such body or for the duration of any deadlock which may arise to exercise the powers ordinarily exercised by such governing body or -- - if the powers which would ordinarily be exercised by the board_of directors of a domestic_corporation are exercised with respect to such foreign_corporation by a person whom such shareholders have the power to elect appoint or replace burndy-us does not meet the requirements of sec_1 b income_tax regs because burndy-us lacked the power to elect appoint or replace a majority of the board_of directors see discussion pp burndy-us does not meet the requirements of sec_1 b income_tax regs because it lacked the power to break tie votes and could not unilaterally exercise powers ordinarily exercised by a domestic board_of directors see discussion pp burndy-us does not meet the requirements of sec_1 b income_tax regs because the veto powers and supermajority requirements prevented burndy-us from exercising powers over burndy-japan ordinarily exercised by a domestic board_of directors see discussion pp we conclude that burndy-us did not own more than percent of the voting power of burndy-japan in -- - whether burndy-us owned more than percent of the value of burndy-japan stock a foreign_corporation is a cfc if u s shareholders own more than percent of the total value of its stock sec_957 petitioners contend that burndy-us owned more than percent of the value of burndy-japan stock in we disagree a applicable legal standard petitioners contend that the value of burndy-japan stock held by burndy-us shareholders exceeded percent of the total value of the three blocks of stock held by the shareholders of burndy-japan petitioners rely on 81_tc_448 affd sub nom gee trust v commissioner 761_f2d_1410 9th cir the taxpayer in mariani frozen foods sought to avoid foreign_personal_holding_company status by showing that it did not own more than percent of the value of outstanding_stock for purposes of sec_552 ’ we held that the value of foreign_corporation stock held by u s shareholders was more than percent of the total value of the blocks of stock held by all shareholders id pincite we agree with petitioners that the standard in mariani frozen foods applies here in 81_tc_448 affd sub nom gee trust v commissioner 761_f2d_1410 9th cir the taxpayers conceded that they would lose under a liquidation approach however we held against the taxpayers under a different test without considering the liguidation approach further -- - b whether the value of burndy-japan stock owned by burndy--us was greater than percent of the value of the blocks of stock held by all shareholders petitioners contend that the value of burndy-japan stock owned by burndy-us was more than percent of the value of the three blocks of stock owned by its three shareholders petitioners contend that a control premium applies in valuing the burndy--japan stock owned by burndy-us because burndy-us owned percent of the stock and controlled burndy-japan during the years in issue similarly petitioners contend that a minority discount or discount for lack of marketability applies to furukawa’s and sumitomo’s holdings ’ we find the testimony of respondent’s experts bajaj and alan c shapiro shapiro about the rationale for applying control premiums and minority discounts to be useful in analyzing this issue they testified that a premium applies in valuing a large block of stock if the holder of that block has the power to extract private benefits that are disproportionate to benefits available to minority shareholders private benefits analysis petitioners do not state the extent of the control premium minority discount or discount for lack of marketability rather they contend that any control premium however small would cause burndy-us to own more than percent of the value of burndy-japan stock barclay holderness private benefits from control of public corporations j fin econ lists private benefits such as higher salaries for individual stockholders below-market transfer prices for corporate continued --- - petitioners did not offer any expert testimony relating to the merits of the private benefits analysis and did not cross-examine respondent’s experts on this point ’ burndy-us could not extract private benefits from burndy- japan because furukawa and sumitomo could veto several important types of corporate actions these veto powers gave furukawa and sumitomo leverage over actions not subject_to veto through the indirect or log-rolling effect l1ie the ability of furukawa or sumitomo to pressure burndy-us to act as requested on a matter not subject_to veto to keep furukawa or sumitomo from vetoing an action subject_to their veto powers petitioners contend we should disregard bajaj’s testimony because he was biased we disagree and find bajaj’s analysis to be helpful in deciding this issue petitioners contend that they found no case or published analysis which supports bajaj’s theory however the private benefits analysis is discussed by shleifer and vishny in a survey of corporate governance j fin and by barclay and holderness in private benefits from control of continued stockholders control amenities for individual stockholders and synergies in production for corporate stockholders petitioners’ counsel asked bajaj whether he had used the words private benefits prior to his testimony in these cases and whether a certain hypothetical situation resulted in private benefits but did not ask bajaj any other questions about the merits of the private benefits analysis -- - public corporations j fin econ barclay and holderness said shareholders value the ability to use their voting power primarily to extract corporate benefits to the exclusion of other shareholders see also bogdanski federal tax valuation par e v n citing barclay holderness and discussing why control enhances value barclay holderness negotiated block trades and corporate control j fin no petitioners contend that burndy-us extracted private benefits from burndy-japan in the form of the management fee that burndy--japan paid burndy-us which petitioners contend greatly exceeded the cost of management we disagree furukawa and sumitomo agreed to pay the management fee it was not extracted over their objection petitioners contend that york testified that the management fee greatly exceeded the cost of management we disagree york testified that the management fee far exceeded the cost of sending executives to burndy-japan the cost of providing management services included more than the cost of sending employees to burndy-japan burndy-us did a substantial amount of management work in the united_states petitioners contend that burndy-us received private benefits through receipt by burndy-us and fci from burndy-japan of increasing amounts of royalties commissions and corporate -- - profits we disagree burndy-us furukawa and sumitomo negotiated the amount of the royalties commissions and profit distributions at arm’s length generally no disproportionate benefit results from an arm’s-length negotiation 370_us_65 the value of two properties exchanged in an arm’s-length transaction is presumed to be equal 300_us_37 the value assigned to property by a buyer and seller dealing at arm’s length is persuasive evidence of its fair_market_value s natural_gas co v united_states ct_cl 412_f2d_1222 the price of property sold in an arm’s- length transaction is presumed to be its fair_market_value petitioners point out that in 376_f2d_402 5th cir the u s court_of_appeals for the fifth circuit held that a taxpayer who owned percent of the outstanding_stock of a corporation owned more than percent of the value of the stock of that corporation here the veto provisions supermajority requirements and rules for electing directors increased the value of the burndy-japan stock held by furukawa and sumitomo relative to the value of the stock held by burndy-us and decreased the value of the burndy-japan stock held by burndy-us relative to the value of the stock held by furukawa and sumitomo see alumax inc v commissioner f 3d pincite - - the minority shareholders in parker apparently had no veto powers thus parker is distinguishable petitioners contend that burndy-japan stock owned by burndy- us was entitled to a control premium because hashimoto so testified petitioners also contend that a minority discount or discount for lack of marketability applies to furukawa’s and sumitomo’s holdings causing burndy-us to own more than percent of the total value of the stock of burndy-japan we disagree for reasons stated pp and note above cc conclusion relating to the stock value test we conclude that burndy-us did not own more than percent of the value of burndy-japan stock in b whether petitioners are liable for withholding_tax contentions of the parties respondent contends that petitioners are liable for withholding_tax under sec_1442 on constructive dividends_paid by burndy-us to fci in respondent contends that burndy-us engaged in transactions involving fci in in which fci received dollar_figure more than the value of property that burndy- us received in exchange we use the term excess value to refer to that asserted excess in value petitioners contend that the value of property that burndy- us transferred to fci in equaled the value of property it received and that all of the transactions to which respondent -- - refers were at arm’s length petitioners further contend that under the u s -france tax_treaty the treaty ’ in effect in withholding_tax does not apply under the circumstances present here we conclude that burndy-us transferred excess value to fci in in the amounts discussed below and that the excess value is a constructive_dividend to fci which is subject_to_withholding tax under sec_1442 whether burndy-us transferred excess value to fci in respondent contends that in burndy-us transferred assets to fci that were worth more than the value of assets burndy-us received from fci excess value respondent contends that burndy-us transferred excess value to fci in each of the following five ways a burndy-us transferred to fci european subsidiaries and cash worth more than percent of the burndy- japan stock that fci transferred to burndy-us b burndy-us transferred additional value to fci by using an inflated exchange rate to value french francs c burndy-us transferred additional value to fci by using exchange rates for the cost of yen in french francs on july and date that differed from references to the treaty are to the convention with respect to taxes on income and property date u s -fr u s t protocol to the convention with respect to taxes on income and property as amended by the protocols of date date date and date t i a s and - - the rates published by the pacific exchange rate service d burndy-us paid for fci’s loss that resulted from the decrease in the cost of yen in french francs after fci bought yen which it used to buy percent of burndy-japan stock and before fci paid the yen to furukawa and sumitomo and e burndy--us transferred value to fci by paying fci dollar_figure million for a covenant_not_to_compete that benefited fci and its subsidiaries respondent contends that each of these methods was a separate mechanism by which burndy-us transferred excess value to fci we discuss each of these contentions next a transfer of buropean subsidiaries and cash by burndy--us to fci in exchange for percent of burndy-japan stock burndy-us transferred to fci the stock of fc-belgium and fc- switzerland in and the stock of fc-spain and fc-italy in respondent contends that the value of those subsidiaries in was dollar_figure more than the value of the 40-percent interest in burndy-japan that fci transferred to burndy-uss respondent relies on the fact that burndy-us reported on its income_tax return that the fair_market_value of percent of burndy-japan was dollar_figure and the fact that the parties stipulated that the fair_market_value of those subsidiaries was dollar_figure more than dollar_figure petitioners contend that burndy-us did not transfer excess value to fci in when burndy-us transferred the stock of its - -- kuropean subsidiaries and cash to fci in exchange for percent of the stock of burndy-japan petitioners contend the value of the stock of the subsidiaries did not exceed the value of a 40-percent interest in burndy-japan the value of the stock of the european subsidiaries that burndy-us reported on its income_tax return is not relevant to deciding whether burndy-us paid excess value to fci and burndy-us or framatome us distributed the stock of fc-spain and fc-italy to fci in rather than so that any associated transfer of value occurred in we disagree in part with both parties according to the petition burndy-us reported on its return that it transferred dollar_figure in stock and cash to fci in exchange for percent of the burndy-japan stock ’ respondent contends that in so doing burndy-us reported that percent of the burndy-japan stock was worth dollar_figure petitioners state in their brief that percent of the burndy- japan stock was worth dollar_figure we accept respondent’s position that percent of the burndy-japan stock was worth dollar_figure because that amount is more favorable for petitioners alternatively petitioners contend that if the transfer of a 40-percent interest in burndy-japan resulted in a dividend to fci the dividend was dollar_figure the return is not in the record - - the parties stipulated that the fair_market_value of the stock of the four european subsidiaries was dollar_figure which is dollar_figure more than dollar_figure thus we conclude that the value of the stock of the four european subsidiaries exceeded the value of percent of the burndy--japan stock by dollar_figure burndy-us transferred the stock of fc-spain and fc-italy to fci in however respondent contends that fci constructively received the stock of fc-spain and fc-italy in we disagree a shareholder does not constructively receive a dividend during a year if the shareholder lacks an unrestricted legal right to demand payment in that year 73_tc_424 affd 668_f2d_252 6th cir the date agreement between fci and burndy-us stated that burndy-us was to transfer the stock of fc-italy and fc-spain to fci in and that the transfer of stock of fc-italy and fc-spain to fci was to be effective on date fci agreed to defer its receipt of that stock to that stock was burndy-us’s payment for the stock of burndy-japan thus fci did not constructively receive the stock of fc-italy and fc-spain in alternatively respondent contends that fci received a constructive_dividend from the bargain sale of that stock in a year not before us - - we conclude that burndy-us transferred to fci excess value of dollar_figure dollar_figure for fc-belgium and dollar_figure for fc- switzerland in by transferring the stock of fc-belgium and fc-switzerland to fci b exchange rates respondent contends that burndy-us transferred dollar_figure to fci by using an inflated exchange rate to value french francs in when burndy-us transferred its european subsidiaries and cash to fci in exchange for a 40-percent interest in burndy- japan respondent bases this contention on exchange rates for date published by the federal reserve bank of new york petitioners contend that the exchange rates that burndy-us and fci used were the result of arm’s-length negotiations and that the published rates are entitled to no weight we disagree in part with both parties fci agreed to sell big_number shares of burndy-japan stock to burndy-us for ffbig_number or dollar_figure the amount burndy-us reported on its income_tax return the exchange rate published by the federal reserve bank of new york was ff5 to dollar_figure for burndy-us reported on its return that it paid dollar_figure in cash as a part of that transaction petitioners contend that burndy-us paid only dollar_figure we need not decide which amount is correct because respondent did not determine that a constructive_dividend resulted from the dollar_figure cash component similarly we need not decide petitioners’ contention that we must use the fair_market_value of francs not burndy-us’s tax basis in those francs to decide which amount is correct - -- date using that rate the value of ffbig_number was dollar_figure big_number on date the difference between the value of ffbig_number dollar_figure and the value of those french francs based on the exchange rate published by the federal reserve bank of new york dollar_figure is dollar_figure petitioners contend that fci and burndy-us bargained at arm’s length and that respondent improperly relied on burndy-us’s tax_return to show that the burndy-japan stock was worth dollar_figure we doubt that fci and burndy-us bargained at arm’s length because they were related we conclude that fci and burndy-us used an inflated exchange rate to transfer excess value to fci from burndy-us in we agree with petitioners that the correct valuation_date is date not december the exchange rate published for that date by the federal reserve bank of new york was ff5 to dollar_figure thus on date ffbig_number was worth dollar_figure big_number the difference between the value of ffbig_number dollar_figure and the value of those french francs based on the published exchange rate for date dollar_figure is dollar_figure we agree with petitioners that not all of the dollar_figure is excess value for because burndy-us did not transfer the shares of all four subsidiaries in the values of the - - subsidiaries when sold are as follows dollar_figure for fc-- belgium dollar_figure for fc-switzerland dollar_figure for fc-spain and dollar_figure for fc-italy the value of fc-belgium and fc- switzerland dollar_figure is percent of the total value of the four subsidiaries dollar_figure seventy percent of dollar_figure is dollar_figure we conclude that burndy-us transferred excess value in the amount of dollar_figure to fci in through the use of inflated exchange rates cc fci’s purchase of yen with french francs on july and date fci paid ff300 big_number on july and date to buy yen to pay furukawa and sumitomo for percent of the burndy- japan stock respondent contends that fci paid dollar_figure too much for those yen and required burndy-us to pay that excessive respondent calculates this amount as follows on date fci bought big_number for ffbig_number at a conversion rate of to ff1 the published exchange rate on that day was to ff1 big_number equaled ffbig_number using the published rate fci paid ffbig_number ffbig_number less ffbig_number more than the published rate when it bought big_number on date ffbig_number is dollar_figure according to the published exchange rate of ff5 to sl on date respondent contends that fci received a dollar_figure constructive_dividend due to the date exchange rate difference on date fci bought big_number for ffbig_number at a conversion rate of to ff1 on that day the published exchange rate was yen to ff1 thus on date big_number equaled ffbig_number based on that exchange rate fci paid ffbig_number ffbig_number less ffbig_number more than the published exchange rate when it bought big_number on date ffbig_number is dollar_figure according to the published exchange rate of ff6 to dollar_figure on date dollar_figure plus dollar_figure dollar_figure - - cost to fci respondent contends that the cost was excessive because exchange rates for french francs to yen published by the pacific exchange rate service were less than the rates that fci negotiated with unrelated banks we disagree fci bought the yen after bona_fide arm’s-length negotiations with unrelated banks ’ we conclude that burndy-us did not transfer excess value to fci in by using exchange rates for the cost of yen in french francs on july or date that differed from rates published by the pacific exchange rate service d payment by burndy-us of the loss that resulted from the decrease in the cost of yen in french francs after fci bought yen which fci used to buy percent of burndy-japan stock and before fci paid the yen to furukawa and sumitomo fci lost ffbig_number ffbig_number less ffbig_number or dollar_figure resulting from the decrease in the cost of yen relative to french francs between july or date when fci paid french francs to buy yen with which it bought percent of burndy-japan stock and date when fci paid the yen to furukawa and sumitomo burndy-us paid the ffbig_number in light of this conclusion we need not decide petitioners’ contention that constructive dividends resulting from different exchange rates is a new issue on july and date fci paid a total of ffbig_number to buy big_number fci paid big_number to furukawa and sumitomo on date the yen to franc exchange rate decreased between the time that fci bought the yen and date on date fci calculated that traded for ff5 at that conversion rate ffbig_number continued -- - to fci respondent contends that burndy-us paid and thus transferred excess value of dollar_figure to fci for exchange rate losses hedging_loss that fci incurred when the cost of yen decreased after fci bought the yen and before fci paid the yen to furukawa and sumitomo petitioners contend that fci did not receive excess value from burndy-us because burndy-us ultimately received the percent interest in burndy-japan petitioners contend that the exchange rate losses due to the reduced cost of yen were burndy- us’s losses and not fci’s we disagree fci and burndy-us structured the transaction so that fci and not burndy-us bought the yen paid it to furukawa and sumitomo and received the percent interest in burndy-japan petitioners now seek to recast the form of the transaction as if burndy-us and not fci had bought the yen paid it to furukawa and sumitomo and received percent of the stock of burndy-japan fci and burndy-us may not do so because ordinarily taxpayers are bound by the form of the transaction they have chosen taxpayers may not in hindsight recast the transaction as one that they might have made in order to obtain tax advantages 875_f2d_420 4th cir affg 90_tc_206 see 248_f3d_572 7th cir continued equals big_number ffbig_number equaled dollar_figure using the date published conversion rate of ff5 dollar_figure -- - taxpayers are bound by the structure of their transaction affg tcmemo_1999_425 we conclude that burndy-us transferred excess value of dollar_figure to fci in by paying fci’s hedging_loss in that amount e the covenants not to compete the us-europe covenant_not_to_compete had a fair_market_value of dollar_figure million of which dollar_figure million is attributable to trw’s not competing in the u s and dollar_figure million is attributable to trw’s not competing in burope buropean component of the us-europe covenant petitioners contend that burndy-us paid dollar_figure million to fci and received the buropean component of the covenant_not_to_compete worth dollar_figure million and that this benefited burndy-us and its subsidiaries respondent contends that burndy-us transferred dollar_figure million to fci by paying fci that amount for a covenant_not_to_compete that benefited fci and its subsidiaries in essence respondent contends that burndy-us received nothing for the dollar_figure million it paid to fci we disagree fc-italy made automotive air bag connectors for the huropean market fci obtained the ehuropean component of the us--europe covenant_not_to_compete primarily to benefit fc-italy fc-italy was a subsidiary of burndy-us on date when burndy- us acquired the covenant_not_to_compete and throughout the year in issue thus burndy-us’s payment to fci for the european -- - component of the covenant_not_to_compete benefited burndy-us’s subsidiary fc-italy fc-germany a subsidiary of fci in also manufactured automotive air bag connectors respondent contends that buying the european component of the us-europe covenant_not_to_compete resulted in a constructive_dividend to fci because fc-germany could also benefit from the european component of the us--europe covenant_not_to_compete we disagree fci acquired the european component of the us-europe covenant_not_to_compete to benefit fc- italy not fc-germany fci obtained two other covenants not to compete germany and austria to benefit fc-germany a corporate distribution is not a constructive_dividend if the distribution was not primarily for shareholder benefit see 472_f2d_449 5th cir affg in part revg in part on other issues and remanding tcmemo_1971_145 89_tc_1010 affd 914_f2d_396 3d cir the us-europe covenant_not_to_compete was not primarily for the benefit of fci we conclude that burndy-us did not transfer excess value to fci in by paying dollar_figure million for the european component of the us-europe covenant_not_to_compete f conclusion about transferred excess value burndy-us transferred dollar_figure dollar_figure dollar_figure dollar_figure in excess value to fci in burndy-us - - distributed and fci received excess value of dollar_figure in when burndy-us transferred the stock of fc-belgium and fc- switzerland to fci burndy-us transferred excess value of dollar_figure to fci in because burndy-us paid that amount to fci for the currency exchange loss finally burndy-us paid dollar_figure to fci as a result of the exchange rate it used for french francs the u s -france tax_treaty and protocol petitioners contend that even if burndy-us transferred excess value to fci they are not liable for withholding_tax because the u s -france tax_treaty limits application of the withholding_tax to dividends actually distributed according to petitioners a transfer of excess value is a constructive_dividend and is not actually distributed we disagree article b of the treaty states dividends derived from sources within a contracting state by a resident of the other contracting state may also be taxed by the former contracting state but the tax imposed on such dividends shall not exceed--- b when the recipient is a corporation percent of the amount actually distributed xk kek -- - the protocol’ defines dividends to include income treated as a distribution by the taxation laws of the contracting state of which the company making the distribution is a resident protocol at art iv amending art par of the treaty petitioners contend that the protocol does not define the phrase actually distributed petitioners contend that neither the treaty nor the protocol applies here because burndy-us did not distribute the amounts which respondent contends give rise to constructive dividends we disagree burndy-us distributed dollar_figure in excess value to fci in protocol at art iv amending art par of the treaty defines dividend as income from shares jouissance shares or jouissance rights mining shares founders shares or other rights not being debt claims participating in profits as well as income treated as a distribution by the taxation laws of the contracting state of which the company making the distribution is a resident emphasis added in light of our conclusion that the treaty and protocol do not bar application of withholding_tax we need not decide petitioners’ contention that sec_514 a french tax_treaty regs is invalid that regulation provides that the gross amount actually distributed includes amounts constructively received id sec_514 a french tax_treaty regs was filed on date well before the protocol t d 1969_1_cb_365 -- - the notice_of_deficiency for withholding_tax for states l a deemed_dividend distributions it is determined that during the taxable_year deemed_dividend distributions were made by you to framatome connectors international fci a french corporation in the amount of dollar_figure as computed below which are subject_to_withholding tax as computed in a petitioners contend that respondent’s use of the phrase deemed_dividend distributions establishes that burndy-us did not actually distribute dividends to fci we disagree burndy- us actually distributed the constructive dividends in these cases to fci in because fci received excess value from burndy-us in petitioners’ position assumes that only non- constructive dividends are distributed we disagree a dividend deemed or constructive is distributed when the shareholder receives excess value from the corporation as occurred here the parties stipulated that burndy-us sold all of the stock of its european subsidiaries to fci petitioners contend that the stipulation prevents us from concluding that burndy-us sold only some of the stock and that the rest were dividends we disagree we do not construe the stipulation to bar our consideration of respondent’s theory that burndy-us paid constructive dividends to fci -- - a constructive_dividend is distributed when a corporation transfers excess value to its shareholders from corporate earnings_and_profits a corporate distribution for the shareholder’s benefit is a constructive_dividend sec_316 441_f2d_593 5th cir affg 52_tc_888 277_f2d_879 8th cir affg 32_tc_815 gulf oil corp v commissioner t c pincite 61_tc_232 petitioners contend that any excess value that burndy-us transferred to fci in is not a constructive_dividend because it was the result of arm’s-length negotiations between fci and burndy-us we disagree we doubt that fci and burndy-us bargained at arm’s length because they were related see discussion pp we conclude that burndy--us paid dollar_figure in constructive dividends to fci in conclusion we conclude that petitioners are liable for withholding_tax on dollar_figure of constructive dividends that burndy-us paid to fci in to reflect concessions and the foregoing decisions will be entered under rule
